UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4602


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER ALEXANDER REINA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:14-cr-00252-WO-1)


Submitted: May 27, 2021                                           Decided: June 11, 2021


Before WILKINSON, HARRIS, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harvey A. Carpenter IV, THE LAW OFFICES OF HA (ALEC) CARPENTER IV,
Greensboro, North Carolina, for Appellant. Kyle David Pousson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The district court revoked Christopher Alexander Reina’s term of supervised release

based on his drug use and his commission of new criminal conduct and sentenced him to

20 months’ imprisonment, which is to run consecutively to any sentence imposed for his

North Carolina conviction for felony breaking and entering. The district court allowed him

to self-report by December 28, 2020, for service of his sentence. Reina failed to report and

his whereabouts are unknown. * Reina’s counsel has filed an appellate brief pursuant to

Anders v. California, 386 U.S. 738 (1967). The Government has moved to dismiss the

appeal based on Reina’s status as a fugitive.

       “It has been settled for well over a century that an appellate court may dismiss the

appeal of a defendant who is a fugitive from justice during the pendency of his appeal.”

Ortega-Rodriguez v. United States, 507 U.S. 234, 239 (1993). Reina’s fugitive status

“disentitles [him] to call upon the resources of the Court for determination of his claims.”

Id. at 240 (quoting Molinaro v. New Jersey, 396 U.S. 365, 366 (1970)).

       Accordingly, we grant the Government’s motion to dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




       *
         Reina also failed to self-surrender to North Carolina authorities for service of his
state sentence imposed for his breaking and entering conviction.

                                                2